Exhibit 10.4

 

AGREEMENT

 

This Agreement dated as of April 5, 2005 (this “Agreement”) is made and entered
into by and between U.S. Concrete, Inc., a Delaware corporation (the “Company”),
and Wallace Johnson (“Participant”).

 

PRELIMINARY STATEMENT

 

Under the 1999 Incentive Plan of U.S. Concrete, Inc. (the “Incentive Plan”), the
Company has granted to Participant the Stock Awards (as defined in the Incentive
Plan) set forth in the attached Exhibit A (each such Stock Award, a “Participant
Award”). Exhibit A sets forth for each Participant Award the number of shares of
the common stock, par value $0.001 per share, of the Company (“Common Stock”)
subject to that Participant Award (the “Awarded Shares”) and, if those shares
constitute Restricted Stock (as defined in the Incentive Plan), the vesting
schedule applicable to those shares.

 

As used in this Agreement, “Award Agreement” means any award agreement to which
the Company is a party that relates to any of the Awarded Shares.

 

The premises on which the Company granted Participant the Participant Awards
were based on an administrative oversight in that a portion of each Participant
Award exceeded the maximum number of shares of Common Stock available for award
to a single participant in any year under the Incentive Plan in the form of a
Stock Award.

 

The Incentive Plan permits the Committee (as defined in the Incentive Plan) to
amend or modify each Participant Award in any manner that is consented to in
writing by Participant.

 

At the 2005 annual meeting of stockholders of the Company (the “2005 Annual
Meeting”), the Company will request that its stockholders approve a proposed
amendment to the Incentive Plan, to be effective as of April 1, 2001, to, among
other things, increase the number of shares of Common Stock that may be granted
in the form of Stock Awards to any individual in any year from 10,000 shares to
100,000 shares (the “Proposal”). The Committee has indicated that, following the
2005 Annual Meeting, if the stockholders approve the Proposal at the 2005 Annual
Meeting, the Committee currently intends to ratify the grant of the Participant
Awards and any and all associated Award Agreements (such Committee action, the
“Ratification”).

 

The parties hereto have concluded that it is in their respective best interests
that: (1) pending the stockholder vote on the Proposal at the 2005 Annual
Meeting, Participant will enter into the lockup arrangements and other
restrictions this Agreement provides; and (2) if the stockholders of the Company
do not approve the Proposal at the 2005 Annual Meeting, (a) each Participant
Award will be amended by this Agreement, effective as of the adjournment of the
2005 Annual Meeting, to reduce the total number of Awarded Shares subject
thereto to 10,000 and (b) pursuant to that amendment, Participant will return to
the Company, and the Company will cancel, the number of Rescission Shares (as
defined below) subject to that Participant Award.

 

NOW, THEREFORE, in consideration of the premises and agreements this Agreement
contains and other good and valuable consideration, the receipt and sufficiency
of which are



--------------------------------------------------------------------------------

hereby acknowledged, and intending to be legally bound hereby, the undersigned
hereby agree as follows:

 

1. Lockup Agreement and Other Restrictions and Limitations. Until the occurrence
of both the requisite stockholder vote approving the Proposal at the 2005 Annual
Meeting (in accordance with the Company’s Bylaws, as currently in effect) and
the Ratification, Participant: (a) will not, directly or indirectly, (i) offer
for sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any of the Rescission Shares or (ii)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of the
Rescission Shares, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or other securities, in cash
or otherwise; (b) will not be entitled to vote any of the Rescission Shares on
any matter that may be submitted to a vote of the Company’s stockholders; and
(c) will not be entitled to receive any dividends on, or any distribution with
respect to, any of the Rescission Shares. In furtherance of the foregoing, the
Company and its transfer agent, American Stock Transfer & Trust Company, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Section 1. To the extent any of
the Rescission Shares are represented by one or more stock certificates,
Participant will, as soon as practicable following his execution and delivery of
this Agreement, deliver those stock certificates, duly endorsed for transfer to
the Company under Section 2 hereof, or accompanied by a duly executed stock
power, to the Company. If the Ratification occurs, the Company will promptly
return those stock certificates to Participant. To the extent that the issuance
of any of the Rescission Shares is evidenced by book entry pursuant to records
maintained by or at the direction of American Stock Transfer & Trust Company,
Participant hereby irrevocably authorizes the Company to direct American Stock
Transfer & Trust Company to make or cause to be effected appropriate book
entries to return those Rescission Shares to the Company under Section 2 hereof.

 

2. Amendment of Participant Awards; Return of Rescission Shares. If the Company
does not receive the requisite stockholder vote to approve the Proposal at the
2005 Annual Meeting (in accordance with the Company’s Bylaws, as currently in
effect), then, effective as of the adjournment of the 2005 Annual Meeting: (a)
each Participant Award will be amended to reduce the total number of Awarded
Shares subject thereto to 10,000; (b) the issuance of the shares Exhibit A
specifies as “Rescission Shares” subject to any of the Participant Awards
(collectively, the “Rescission Shares”) will be rescinded and the Rescission
Shares will cease to be outstanding for any and all purposes; (c) each Award
Agreement, if any, relating to each Participant Award will be deemed amended to
reflect the reduction in accordance with this Section 2 of the number of Awarded
Shares subject thereto; (d) the certificates, if any, representing any of the
Rescission Shares will be transferred to the Company and cancelled; and (e) at
the direction of the Company, American Stock Transfer & Trust Company will make
the book entries necessary to reflect the rescission of the issuance of any
Rescission Shares not represented by certificates. If the Rescission Shares are
rescinded as provided in the first sentence of this Section 2, then the Company,
through the Committee, intends to provide other compensation to the Participant
to replace the Rescission Shares.

 

2



--------------------------------------------------------------------------------

3. Releases. Participant (a) permanently waives any rights he may have under any
Award Agreement or any other agreement relating to the Rescission Shares and (b)
unconditionally and irrevocably releases and forever discharges, to the fullest
extent permitted by applicable law, the Company and each of its officers,
directors, employees, agents, affiliates, representatives and counsel
(collectively, the “Released Parties”) from any and all debts, liabilities,
obligations, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (collectively, “Claims”) against the
Released Parties, or any of them, that arise out of or are based on any act or
failure to act (including any act or failure to act that constitutes ordinary or
gross negligence or reckless or willful, wanton misconduct), misrepresentation,
omission, transaction, fact, event or other matter relating to the original
grant of any Participant Award (including any inducement to enter into or remain
in the employment of the Company or any of its subsidiaries), the amendment of
any Participant Award, or any past, present or future breach or alleged breach
of any Award Agreement relating to the Rescission Shares (whether based on any
right of action at law or in equity or otherwise, foreseen or unforeseen,
matured or unmatured, known or unknown, accrued or not accrued). Participant
further agrees not to file or bring any litigation or institute any other
proceeding before any court or other governmental authority or arbitrator on the
basis of or respecting any Claim concerning any of the foregoing matters against
any Released Party.

 

4. Representations and Warranties of Participant. Participant represents and
warrants to the Company as follows:

 

(a) Authority. Participant has the legal capacity and all requisite power and
authority to enter into this Agreement and to consummate the agreements and
release contemplated hereby. Participant: (i) acknowledges that he fully
comprehends and understands all the terms of this Agreement and their legal
effects; and (ii) expressly represents and warrants that (A) he has executed
this Agreement voluntarily and without reliance on any statement or
representation of the Company or any of its representatives and (B) he had the
opportunity to consult with an attorney of his choice regarding this Agreement.

 

(b) Enforceability. This Agreement has been executed and delivered by
Participant and constitutes his legal, valid and binding obligation, enforceable
against him in accordance with the terms hereof, except as that enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or transfer or other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether that enforceability is considered in a proceeding at law or in equity).

 

5. Entire Agreement; Successors and Assigns; Amendments and Waivers. This
Agreement is intended by the parties hereto as a final expression of their
agreement and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter to which
this Agreement relates. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter. This
Agreement shall be binding on each of the parties hereto, and their respective
heirs, executors, administrators, successors and assigns, and shall inure to the
benefit of Participant and the Company and each of the other Released Parties,
and their respective heirs, executors, administrators, successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer on any other person any right, benefit or remedy of any nature

 

3



--------------------------------------------------------------------------------

whatsoever under or by reason of this Agreement. The provisions of this
Agreement may not be amended, modified or supplemented except by an instrument
in writing signed by each of the parties hereto. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect its rights at a later time to enforce the same. No waiver by any party of
the breach of any term or condition contained in this Agreement in any one or
more instances shall be deemed to be, or construed as, a further or continuing
waiver of any breach, or a waiver of the breach of any other term or condition
contained herein.

 

6. Further Assurances. From and after the date of this Agreement, each party
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary under applicable
laws, and execute and deliver such documents and other papers as may be required
to carry out the provisions of this Agreement, and to consummate, perform and
make effective the agreements and release contemplated hereby.

 

7. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of any of the
provisions hereof.

 

8. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas without regard to any
conflicts of law provisions thereof that would cause the laws of any other
jurisdiction to apply.

 

10. Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, that provision will, to the extent possible, be modified in such
manner as to be valid, legal and enforceable, but so as to most nearly retain
the intent of the parties hereto as expressed herein; and if such a modification
is not possible, that provision will be severed from this Agreement; and in
either case, the validity, legality and enforceability of the remaining
provisions of this Agreement will not in any way be affected or impaired
thereby.

 

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

/s/ Wallace H. Johnson

--------------------------------------------------------------------------------

PARTICIPANT

U.S. CONCRETE, INC.

/s/ Vincent D. Foster

--------------------------------------------------------------------------------

Vincent D. Foster

Chairman of the Board of Directors

 

5



--------------------------------------------------------------------------------

Exhibit A

Awarded Shares

 

Date of Award

--------------------------------------------------------------------------------

 

Number

of Shares

--------------------------------------------------------------------------------

 

Rescission Shares

--------------------------------------------------------------------------------

 

Vesting Schedule

Prior to and After

Rescission

--------------------------------------------------------------------------------

November 22, 2004

  25,000   15,000  

Prior to Rescission:

Four annual

increments on

November 1, 2005,

2006, 2007 and 2008.

 

After Rescission:

6,250 shares will vest

on November 1, 2005

and 3,750 shares will

vest on November 1,

2006.

 

6